Exhibit 10.1

March 19, 2020

Stephen Mullennix

Dear Stephen:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that UroGen Pharma, Inc. (the “Company”) is offering to you to aid
in your employment transition, and in accordance with the Executive Employment
Agreement between the Company and you, dated October 28, 2020 (the “Employment
Agreement”).

1.    SEPARATION. Your employment termination date will be April 30, 2020 (the
“Separation Date”). As of the Separation Date, you will also be deemed to have
resigned from any other position or office you hold with the Company, UroGen
Pharma, Ltd. (“Parent”), and any of their affiliates.

2.    ACCRUED SALARY AND PAID TIME OFF. On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused paid time off earned
through the Separation Date, subject to standard payroll deductions and
withholdings. You are entitled to these payments regardless of whether or not
you sign this Agreement.

3.    SEVERANCE BENEFITS. Although the Company has no obligation to do so, if
you: (i) sign and return this Agreement to the Company on or within twenty-one
(21) days after the Separation Date; (ii) allow the releases contained herein to
become effective; (iii) remain reasonably available after your Separation Date
to answer any questions from the Company regarding your previous job duties; and
(iv) comply with this Agreement and all of your legal and contractual
obligations to the Company, then the Company will provide you with the following
severance benefits (the “Severance Benefits”):

(a)    Severance Payment. The Company will pay you, as severance, an amount
equivalent to six (6) months of your current base salary (in the gross amount of
$224,347), subject to standard payroll deductions and withholdings (the
“Severance Payment”). The Severance Payment will be paid to you as a
continuation on the Company’s regular payroll, beginning within ten (10) days
after the Effective Date (as defined below).

(b)    Pro-Rata Bonus. You will be eligible to receive the equivalent of a six
(6) month pro rata portion of your current potential annual 50% target bonus for
calendar year 2020 (the “Pro Rata Bonus”). The Pro Rata Bonus shall be paid only
to the extent earned based on actual Company performance, with any individual
performance component deemed achieved. The Pro Rata Bonus will be paid to you,
subject to standard payroll deductions and withholdings, on the date in the year
following your termination on which bonuses are paid to other senior executives
of the Company, but in no event later than March 15 of such year. You agree and
understand that no Pro Rata Bonus is guaranteed, and your failure to receive any
Pro Rata Bonus, or an amount less than the current target amount, shall not be a
breach or repudiation of this Agreement.



--------------------------------------------------------------------------------

(c)     Equity Acceleration. As summarized in Exhibit A to this Agreement, you
were previously granted a total of 29,107 shares of restricted stock of Parent
(collectively, the “RS”) and options to purchase a total of 95,000 ordinary
shares of the Parent (collectively, the “Option”). Under the terms of the
governing plan documents and Option and RS agreements, all vesting will cease as
of the Separation Date. As an additional Severance Benefit, the vesting of each
RS and Option grant shall accelerate such that the amount of each RS and Option
that would have otherwise become vested as of October 30, 2020, shall become
issuable or exercisable, respectively, as of the Separation Date. The vested
amounts of each such RS and Option grant are set forth in Exhibit A, which you
acknowledge and agree correctly sets forth all of your equity interests in the
Company, Parent, or any affiliate. Also as an additional Severance Benefit, the
date to exercise options shall be increased to 180 days post the Severance Date
for all Option agreements listed in Exhibit A.

(d)    Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense. Later, you may be able to convert to an individual
policy through the provider of the Company’s health insurance, if you wish. If
you timely elect continued coverage under COBRA, the Company will pay for the
COBRA premiums to continue your health insurance coverage (including coverage
for eligible dependents, if applicable) (“COBRA Premiums”) through the period
(the “COBRA Premium Period”) starting on the Separation Date and ending on the
earliest to occur of: (i) the six (6) month anniversary of the Separation Date;
(ii) the date you become eligible for group health insurance coverage through a
new employer; or (iii) the date you cease to be eligible for COBRA continuation
coverage for any reason. You must timely pay your premiums, and then provide the
Company with proof of same to obtain reimbursement for your COBRA premiums under
this Section 3(d). In the event you become covered under another employer’s
group health plan or otherwise cease to be eligible for COBRA during the COBRA
Premium Period, you must immediately notify the Company of such event.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company instead shall pay you, on the first day
of each calendar month, a fully taxable cash payment equal to the applicable
COBRA premiums for that month for the remainder of the COBRA Premium Period,
which you may (but are not obligated to) use toward the cost of COBRA premiums.

4.    OTHER COMPENSATION OR BENEFITS. You acknowledge and agree that the
Severance Benefits represent full and complete satisfaction of the benefits you
may be eligible to receive pursuant to the Employment Agreement, any prior
employment agreement or offer letter, or otherwise. You acknowledge that, except
for your base salary and as expressly provided in this Agreement, you have not
earned and will not receive from the Company any additional compensation
(including bonus, incentive compensation, or equity), severance, or benefits
before or after the Separation Date, with the exception of any vested right you
may have under the express terms of a written ERISA-qualified benefit plan
(e.g., 401(k) account).

5.    EXPENSE REIMBURSEMENTS. You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.



--------------------------------------------------------------------------------

6.    RETURN OF COMPANY PROPERTY. On or within five (5) days after the
Separation Date, you will return to the Company all Company documents (and all
copies thereof) and other Company property in your possession or control,
including, but not limited to, Company files, notes, drawings, records, business
plans and forecasts, contact information, financial information, specifications,
training materials, computer-recorded information, tangible property including,
but not limited to, computers, credit cards, entry cards, identification badges
and keys; and any materials of any kind that contain or embody any proprietary
or confidential information of the Company (and all reproductions thereof). You
represent that you have made a diligent search to locate any such documents,
property and information within the required timeframe. In addition, if you have
used any personally owned computer, server, e-mail system, mobile phone,
portable electronic device (e.g., smartphone, iPad or the like), (collectively,
“Personal Systems”) to receive, store, prepare or transmit any Company
confidential or proprietary data, materials or information, then within five
(5) days after the Separation Date, you will permanently delete and expunge all
such Company confidential or proprietary information from such Personal Systems
without retaining any copy or reproduction in any form (in whole or in part).
You agree that, after the applicable timeframes noted above, you will neither
use nor possess Company property. The Company shall permit you to transfer from
your work computer to a personal storage mechanism prior to the Severance Date
your personal email folder, personal photos, music and video files, personal
electronic files, and personal contact and calendar database, subject to
reasonable review and approval of such transfers by the Company. None of these
personal items may be Company confidential information and may not be used in
violation of the Confidentiality Agreement (defined below) or Section 7 below.
Your timely compliance with this paragraph is a condition precedent to your
receipt of the Severance Benefits described above.

7.    CONFIDENTIALITY. Notwithstanding any provision in this Agreement or the
Confidentiality Agreement (defined below) to the contrary, nothing herein shall
prevent you from disclosing the fact or terms of this Agreement as part of any
government investigation, or prohibit you from filing a charge, complaint, or
report with, or otherwise communicating with, providing information to, or
cooperating, or participating with any investigation or proceeding by or before
the Equal Employment Opportunity Commission, the United States Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission, or any other federal,
state or local government agency or commission.

8.    NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

9.    RELEASE OF CLAIMS.

(a)    General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, Parent, and each of its and their
affiliated, related, parent and subsidiary entities, and each of its and their
current and former directors, officers, employees, shareholders, partners,
agents, attorneys, predecessors, successors, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date you
sign this Agreement (collectively, the “Released Claims”).



--------------------------------------------------------------------------------

(b)    Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership, equity, or profits interests in
the Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).

(c)    Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which are not waivable as a matter of law (such as claims for
unemployment benefits or workers compensation); and (iii) any claims for breach
of this Agreement. In addition, nothing in this Agreement prevents you from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other government agency,
except that you acknowledge and agree that you hereby waive your right to any
monetary benefits in connection with any such claim, charge or proceeding.
Additionally, while this Agreement does not limit your right to receive an award
for information provided to the Securities and Exchange Commission, you are
otherwise waiving, to the fullest extent permitted by law, any and all rights
you may have to individual relief based on any claims that you have released and
any rights you have waived by signing this Agreement.

(d)     ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA, and that the
consideration given for the waiver and release in this Section is in addition to
anything of value to which you are already entitled. You further acknowledge
that you have been advised, as required by the ADEA, that: (i) your waiver and
release do not apply to any rights or claims that may arise after the date that
you sign this Agreement; (ii) you should consult with an attorney prior to
signing this Agreement (although you may choose voluntarily not to do so); (iii)
you have twenty-one (21) days to consider this Agreement (although you may
choose voluntarily to sign it earlier); (iv) you have seven (7) days following
the date you sign this Agreement to revoke it (by providing written notice of
your revocation to me); and (v) this Agreement will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after the date that this Agreement is signed by you provided that you do not
revoke it (the “Effective Date”).

10.    SECTION 1542 WAIVER. In giving the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows:

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”



--------------------------------------------------------------------------------

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including but not limited to your release of
unknown claims.

11.    REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.

12.    CONTINUING OBLIGATIONS; NON-DISPARAGEMENT. You acknowledge that you
remain bound by the At-Will Employment, Confidentiality, Invention Assignment,
and Arbitration Agreement (the “Confidentiality Agreement”) between you and the
Company, attached hereto as Exhibit B, and agree to abide by those continuing
obligations. You further acknowledge and agree that Section 11.2 of the
Employment Agreement (Non-Solicitation) and Section 12 of the Employment
Agreement (Dispute Resolution) shall survive the termination of your employment,
along with any other provisions of the Employment Agreement that by their terms
are designed to survive the termination of your employment. You also agree not
to disparage the Company, its officers, directors, employees, shareholders, and
agents, in any manner likely to be harmful to its or their business, business
reputation, or personal reputation, and the Company agrees to instruct its
directors and officers not to disparage you in any manner likely to be harmful
to your business or personal reputation; provided that any party may respond
accurately and fully to any question, inquiry or request for information when
required by legal process.

13.    MISCELLANEOUS. This Agreement, including its exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. The Company may
freely assign this Agreement, without your prior written consent. You may not
assign any of your duties hereunder and you may not assign any of your rights
hereunder without the written consent of the Company. If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified so as to be rendered enforceable. This
Agreement will be deemed to have been entered into and will be construed and
enforced in accordance with the laws of the State of California without regard
to conflict of laws principles. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach. This Agreement may be executed in counterparts and facsimile
signatures and signatures transmitted by PDF will suffice as original
signatures.



--------------------------------------------------------------------------------

If this Agreement is acceptable to you, please sign below and return the
original to me. You have twenty-one (21) calendar days to decide whether you
would like to accept this Agreement, and the Company’s offer contained herein
will automatically expire if you do not sign and return it within this
timeframe.

We wish you the best in your future endeavors.

Sincerely,

 

UROGEN PHARMA, INC.   By:  

/s/ Liz Barrett

  3/20/2020   Liz Barrett     President and Chief Executive Officer  

EXHIBIT A – Equity Summary

EXHIBIT B – At-Will Employment, Confidentiality, Invention Assignment, and
Arbitration Agreement

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/ Stephen Mullennix

Stephen Mullennix

3/20/2020

Date



--------------------------------------------------------------------------------

EXHIBIT A

EQUITY SUMMARY

Restricted Stock Awards

 

Grant

Number

 

Date of

Grant

 

Total Shares

Granted

 

Total Shares

Vested as of the
Separation Date

 

Unvested Shares

Subject to Accelerated
Vesting

 

Total Vested Shares

G0617

  3/7/2018   12,500   8,333   2,084   10,418

G0647

  6/4/2018   3,607   2,404   601   3,005

G0779

  10/28/2018   5,000   3,333   834   4,167

G0814

  1/26/2019   5,000   2,083   833   2,916

G0971

  1/31/2020   3,000   0   0   0

Stock Option Grants

 

Grant

Number

 

Date of Grant

 

Total Shares

Granted

 

Total Shares

Vested as of the
Separation Date

 

Unvested Shares

Subject to

Accelerated

Vesting

 

Total Vested

Shares

G0618

  3/7/2018   45,000   30,000   7,500   37,500

G0778

  10/28/2018   20,000   13,333   3,333   16,666

G0851

  1/26/2019   15,000   6,250   2,500   8,750

G0971

  1/31/2020   15,000   0   0   0



--------------------------------------------------------------------------------

EXHIBIT B

AT-WILL EMPLOYMENT, CONFIDENTIALITY, INVENTION ASSIGNMENT, AND ARBITRATION
AGREEMENT